Citation Nr: 0308555	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  97-13 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation benefits.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.

Appellant represented by:   None


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel

INTRODUCTION

The veteran served on active duty from May 1985 to March 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 special apportionment decision 
of the San Juan, Puerto Rico VA Regional Office (RO).  The 
appellant requested and was scheduled for a hearing before a 
Member of the Board in March 1999; however, she canceled this 
hearing. The RO complied with the simultaneously contested 
claims procedures and the veteran has submitted statements in 
this case.

Due to the veteran's relocation, the claims file was 
transferred to the St. Petersburg, Florida RO.  However, the 
appellant continues to reside in San Juan.  The St. 
Petersburg RO is the current servicing RO.  The Board 
remanded this case for additional development in December 
2000.  Appropriate development has been accomplished and the 
case has been returned to the Board.


FINDINGS OF FACT

1.  The veteran and the appellant are divorced.  The 
appellant is the custodian of the veteran's two children, S. 
and J.

2.  The veteran has been reasonably discharging his 
responsibility for support of his children by making child 
support payments.

3.  The appellant has not demonstrated financial hardship on 
behalf of the veteran's children.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
children have not been met.  38 U.S.C.A. §§ 5103A, 5107 
5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, all or any part of a veteran's compensation may be 
apportioned on behalf of a child if the veteran is not 
residing with the veteran's child and the veteran is not 
reasonably discharging his or her responsibility for the 
child's support.  38 U.S.C.A. § 5307(a) (West 2002); 38 
C.F.R. § 3.450(a) (2002).  However, no apportionment will be 
made where the veteran is providing for dependents.  The 
additional benefits for such dependents will be paid to the 
veteran.  38 C.F.R. § 3.450(c) (2002).

In cases, where hardship is shown to exist, compensation may 
be specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the veteran or 
other persons in interest.  38 C.F.R. § 3.451 (2002).  In 
determining the basis for special apportionment, 
consideration will be given such factors as: the amount of VA 
benefits payable; other resources and income of the veteran 
and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his dependents, 
and the apportionment claimants.  

When the appellant, the former spouse of the veteran, filed 
her claim in 1995, she contended that she had custody of her 
and the veteran's minor children, S. and J., and the veteran 
did not provide support.  In March 1996, the appellant 
submitted a Report from the Commissioner in Chancery from the 
Circuit Court of the City of Virginia Beach, Virginia, which 
indicated that the veteran was to pay $262.80 per month in 
child support.  The veteran maintained that he provided 
monthly payments to the appellant for support for the 
children as ordered by a Court.  During the course of the 
appeal, the minor child, S., reached the age of majority.  
Subsequently, the appellant argued that although the veteran 
has provided and continues to provide support for the minor 
child, J., he did not pay for a period in 1995, 1998, and 
from March 1999 and April 2000.  

The appellant has notified that she is currently married and 
that she has custody of the veteran's children,  J. and S. 
Financial information shows that the appellant and her 
husband are both working, with a net monthly family income of 
approximately $1692 to include the appellant's monthly income 
of $420 monthly, the appellant's husband's income of $210 
weekly, $170 per month in Social Security for 2 children, and 
$262.80 in child support from the veteran, and monthly 
expenses for rent, utilities, telephone, school and 
transportation expenses of child, food, medical expenses, 
loans, and child support for other children of her current 
husband totaling approximately $1576.

The veteran is receiving VA disability compensation at the 
100 percent rate with additional compensation for aid and 
attendance, with additional benefits for a spouse (current 
marriage) and five children, including J., in the amount of 
$6350 with other monthly income in the amount of $885 and $88 
from Social Security.  Their combined monthly expenses total 
approximately $5710, for mortgage, utilities, telephone, 
insurance, child support payments, medical expenses, school 
expenses, car expenses, and food.  The veteran advised that 
he did not pay during the period from March 1999 to April 
2000, but did pay those arrearages to the Florida 
Disbursement Unit in late 2000.  In support of his statement, 
the veteran submitted a November 2000 letter from his 
attorney stating that the arrearages were paid as well as 
Court documents ordering him to pay 262.80 per month in child 
support from May 2000 forward.  Additionally, the veteran 
advised that the appellant receives $115 per month from his 
Social Security for the minor child, J.  These payments are 
in compliance with a Court judgment with the State of Florida 
Department of Revenue dated in May 2000 and the Court Decree 
from the Circuit Court of the City of Virginia Beach, 
Virginia in February 1996. 

The Board has reviewed the probative evidence of record.  The 
appellant acknowledged that she has received court-ordered 
child support payments from the veteran.  The veteran has 
stated also that he is making payments.  Under the 
circumstances, the Board finds that the veteran is reasonably 
providing support for his minor child, J., who is in the 
appellant's custody.  The evidence shows that the veteran has 
for many years provided reasonable support for his minor 
children in the appellant's custody.  No apportionment will 
be made where the veteran is providing for dependents and the 
additional benefits for such dependents will be paid to the 
veteran.  The Board further finds that hardship has not been 
shown to exist on the part of any of the parties at interest 
in this case as to warrant a special apportionment.  See 38 
U.S.C.A. § 5307(a); 38 C.F.R. §§ 3.450, 3.451.

Accordingly, the Board finds that the preponderance of the 
evidence is against the grant of an apportionment of the 
veteran's VA disability compensation, and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VCAA consideration

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

VA has a duty to provide an appropriate claim form and to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  

In the circumstances of this case, the appellant was advised 
of the applicable laws and regulations, and the evidence 
needed to substantiate her claim by an April 2002 special 
apportionment decision, October 2002 and May 2002 
supplemental statements of the case, and an October 2002 
letter.  Specifically, the appellant was told that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, and other federal agencies.  She was advised that 
it was her responsibility to either send financial records 
showing her monthly income and expenses as well as 
documentation of unpaid and paid child support and Court 
records, or to provide a properly executed release so that VA 
could request the records for her.  The apppellant was asked 
to advise VA if there were any other information or evidence 
she considered relevant to her claim so that VA could help 
her by getting that evidence.  Financial status reports form 
both parties were received, as well as copies of supporting 
documents, court decrees, and appropriate certificates.  
Thus, VA's duty to notify and assist has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This is a simultaneously contested claim.  See 38 U.S.C.A. § 
7105A (West 2002); 38 C.F.R. §§ 19.100-19.103 (2002).  The 
veteran has been notified of the special apportionment 
decision regarding the appellant's claim and provided with a 
copy of the VCAA notification, the May and October 2002 
supplemental statements of the case.  Additionally, the 
veteran has submitted statements and financial information 
during the pendency of the appeal.  Thus, the Board finds 
that the veteran has been provided an opportunity to address 
the apportionment claim following the appellant's appeal.  
Thus, both the appellant and the veteran have been provided 
notice of what VA was doing to develop the claim, notice of 
what evidence each party needed to present in this contested 
claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and both the 
appellant and the veteran have had ample notice of what might 
be required or helpful to establish the claim.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
or the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

An apportionment of the veteran's VA disability compensation 
on behalf of the veteran's children is denied.




	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

